


110 HR 7220 IH: To extend the Andean Trade Preference Act, and for other

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7220
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Rangel (for
			 himself, Mr. McCrery,
			 Mr. Levin, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To extend the Andean Trade Preference Act, and for other
		  purposes.
	
	
		1.Extension of Andean Trade
			 Preference Act
			(a)ExtensionSection
			 208 of the Andean Trade Preference Act (19 U.S.C. 3206) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2009.
			(b)Treatment of
			 certain apparel articlesSection 204(b)(3) of such Act (19 U.S.C.
			 3203(b)(3)) is amended—
				(1)in subparagraph
			 (B)—
					(A)in clause
			 (iii)—
						(i)in subclause (II),
			 by striking 6 succeeding 1-year periods and inserting 7
			 succeeding 1-year periods; and
						(ii)in subclause
			 (III)(bb), by striking and for the succeeding 1-year period and
			 inserting and for the succeeding 2-year period; and
						(B)in clause (v)(II),
			 by striking 5 succeeding 1-year periods and inserting 6
			 succeeding 1-year periods; and
					(2)in subparagraph (E)(ii)(II), by striking
			 December 31, 2008 and inserting December 31,
			 2009.
				2.Customs user
			 feesSection 13031(j)(3)(A) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)(A)) is amended by striking the date contained therein and inserting
			 February 21, 2018.
		3.Time for payment
			 of corporate estimated taxesThe percentage under subparagraph (C) of
			 section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005 in
			 effect on the date of the enactment of this Act is increased by 0.5 percentage
			 points.
		
